Name: Commission Regulation (EEC) No 156/79 of 29 January 1979 amending the Annex to Regulation (EEC) No 1799/76 as regards the coefficients of equivalence for linseed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 79 Official Journal of the European Communities No L 21 / 11 COMMISSION REGULATION (EEC) No 156/79 of 29 January 1979 amending the Annex to Regulation (EEC) No 1799/76 as regards the coefficients of equivalence for linseed both linseed and linseed oil , which served as the basis for fixing the current coefficients of equivalence , have changed considerably since the beginning of the 1978 /79 marketing year ; whereas new coefficients of equivalence for linseed should therefore be fixed which take the new situation into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas, in accordance with Article 2 of Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (2 ), coefficients of equival ­ ence for linseed were fixed in the Annex to Commis ­ sion Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (3 ), as last amended by Regulation (EEC) No 2742/78 (4 ) ; Whereas the quality of linseed delivered by the major producing third countries as well as the prices for HAS ADOPTED THIS REGULATION : Article 1 For purposes of fixing the average world market price for linseed for the 1978/79 and subsequent marketing years, the Annex to Regulation (EEC) No 1799/76 is hereby amended to read as follows : (u.a. /100 K ") Coefficients of equivalence Amount to he deducted from the price Amount to be added to the price Linseed from  the United States  Canada  Argentina 0.895 0.637 0.377 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 67, 15 . 3 . 1976, p. 29 . (-') OJ No L 199 , 24 . 7 . 1976, p. 1 . (&gt;) OJ No L 201 , 27 . 7 . 1976, p. 14 . (4 ) OJ No L 330, 25 . 11 . 1978 , p . 18